Application by the appellant for a writ of error co-ram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated October 16, 1995 (People v Black, 220 AD2d 604 [1995]), modifying a judgment of the Supreme Court, Queens County, rendered November 29, 1993.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Ritter, J.P., Santucci, Florio and S. Miller, JJ., concur.